Title: From Alexander Hamilton to Lewis Tousard, 13 November 1799
From: Hamilton, Alexander
To: Tousard, Lewis


          
            Sir,
            New york Novr. 13th. 99
          
          I have received your letter of the fifth instant, and approve the intention which it expresses of coming to this place relative to your journey.
          You will be pleased to signify to Captain Littlefield that his request of a furlough is granted—
          With Gr—
          Major Tousarde—
        